NOETONI, J.
(after stating the facts) . — It is true as a general proposition that under our laws divorce is a legal right, and when facts entitling the parties to it are made to appear on proper pleadings and service, courts have no discretion to deny it. [Deschodt v. Deschodt, 59 Mo. App. 102; Kilpatrick v. Kilpatrick, 80 Mo. App. 70; Ulrey v. Ulrey, 80 Mo. App. 48.] And it seems from the record in this case that the plaintiff adduced an abundance of competent evidence tending to support her charge of indignities; that her husband *284is a vile brute of a man and persistently annoyed her •with his cruel and unmanly conduct, thereby rendering her condition intolerable, etc., that she was a woman of good character who had conducted herself with kindness and affection toward him and discharged all of her wifely duties, and from the evidence alone, it would seem that the court should have granted the divorce. There are other things than the mere words of witnesses to be considered, however, in passing upon the question of the weight and value of testimony and the influence it should have upon the trial court. There is always great danger of imposition and fraud being practiced upon the court in ex parte divorce proceedings, and in contemplation of this recognized truth, the Legislature, in which is vested full authority in that behalf, has manifested the public policy of the State on the question by. providing: “Where the proceeding shall be ex parte, the court shall, before it grants the divorce, require proof of the good conduct of the petitioner and be satisfied that-' he or she is an innocent and injured party.” [Sec. 2929, R. S. 1899.] And here it is proper to say that for sufficient reasons of public policy, the State or the public, is regarded, in a limited sense, as a party to divorce suits, and if the defendant fails to plead affirmative matter which would defeat the plaintiff’s action, it is always competent for the court, exercising its office in the fulfillment of a public trust, to elicit evidence tending to show that the plaintiff is not an innocent or injured party, and it is the rule that a default in a divorce proceeding admits nothing as against the public. Wherefore it was entirely proper for the court to elicit these facts, as it did. [Owen v. Owen, 48 Mo. App. 208; Moore v. Moore, 41 Mo. App. 176; 2 Bishop on Marriage and Divorce, secs. 480-498; 1 Bishop on Marriage and Divorce, sec. 78; 9 Amer. and Eng. Ency. Law (2 Ed.), 729.]
Now, it is a matter of first importance in this case, *285and on which the trial court must he satisfied, that the plaintiff was not only the injured, but was an innocent party as well. It appeared from her testimony that the origin of the trouble between her and her husband was occasioned because of her going into his saloon with patrons thereof and drinking soda with them; that he became, as she said, jealous of her by reason of this conduct on her part. A man would certainly be justified in objecting to such conduct on the part of his wife, even though the saloon be his own place, and while it may have been innocent and devoid of wrongful intent, it nevertheless is conduct which does not comport with the opinion which courts usually entertain of good women, and from these admissions, we are of the opinion that the learned trial judge, as he was on his oath of office and his conscience, to find that the plaintiff was an innocent party, was justified in hesitating somewhat, notwithstanding the several witnesses who, in general terms, gave testimony that she was a good woman. The proposition squarely put is, the court was to find her an innocent party. By her own admission, the first family trouble came about because of her entering the saloon and drinking with her husband’s friends. From all that appears, the husband’s cruelty and vicious conduct, which resulted in rendering her condition intolerable dated from this conduct on her part. There may have been such reasons for his misbehavior thereafter not disclosed by the evidence as would show her not to be innocent, and in the very - nature of things, these questions address themselves to the discretion of the trial court, and are to be weighed and determined by it, not only by the words of plaintiff and the witnesses on the stand, but from their acts, character and conduct as well. It is the peculiar privilege of the trial court to see the litigants and witnesses, to look into their eyes and take account of their character, interest, demeanor and conduct while giving testimony before it; *286their manner, whether open, honest and frank or hesitating and reluctant; and thus ascertain the probability or improbábility of the statements made by them. It may also survey and form an intelligent opinion with respect, to the plaintiff and her story,- and especially so in connection with an admission such as she made in this case, and form a tolerably accurate judgment of innocence or guilt. Sitting as it does, the trier of the facts, it is the sole judge of the credibility of the witnesses and the weight and value to be given to their testimony; and when these facts are considered, we are of the opinion that the learned trial judge did not abuse his discretion in calling upon counsel for the plaintiff to cause the husband to be subpoenaed into court in order to obtain further light from him upon the question as to whether or not the plaintiff was an innocent party. In view of the plaintiff’s testimony, it was quite proper for the court to endeavor to obtain such further information in that behalf as was competent. It may be true that the facts admitted by plaintiff on the stand were not sufficient in and of themselves, in view of the testimony that she was a good woman, to preclude her right to a divorce. [Owen v. Owen, 48 Mo. App. 208; Hoffman v. Hoffman, 43 Mo. 547.] It was ample, however, to place the court on its guard, which it did, as it appeal’s from the bill of exceptions immediately thereafter that the court announced itself not entirely satisfied with the evidence, and thereupon made the request, and counsel for plaintiff acceded thereto, agreed' to cause the issuance of a subpoena and endeavor to produce the witness. Accordingly the cause was passed to January 6th, on Avhich date counsel did not appear. The court thereupon reset the case for January 13th, awaiting counsel to produce the witness. The case was reset for January 20th, January 27th, and February 10th, on which date plaintiff’s attorney appeared and stated he would submit the cause; in other words, without *287explanation, declined to attempt to produce the witness which he had theretofore agreed to make an effort to do. Now it is said that our judicial tribunals sit to promote justice and to transact the business of the country, and any deceit in a proceeding avoids it and authorizes the court to dismiss the bill. [2 Bishop on Marriage and Divorce, secs. 431-432.] Under these circumstances, the circuit court, sitting with the responsibility upon it to find that the plaintiff was innocent, was no doubt-justified in reaching the conclusion that although the evidence adduced was sufficient to authorize a divorce, it was being imposed upon in the case and probably deceived, and therefore dismissed the bill. Wherefore, in view of the plaintiff’s admission which called forth the court’s reasonable request, the accession thereto by counsel and his failure to comply therewith after ample opportunity and indulgence by the court to that end, we are not disposed to reverse the judgment. The judgment will therefore be affirmed.
Bland, P. J., and Goode, J., concur.